Exhibit 10.10

 

EXECUTION VERSION

 

AMENDMENT NUMBER FOUR

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) is made this 9th day
of May, 2018, by and between PENNYMAC LOAN SERVICES, LLC, as seller and servicer
(“Seller”), and CITIBANK, N.A. (“Buyer”), to the Amended and Restated Master
Repurchase Agreement, dated as of March 3, 2017, by and between Seller and
Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.      Amendment. Effective as of May 9, 2018 (the “Amendment Effective
Date”), Section 2 of the Agreement is hereby amended by deleting the definition
of “Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean June 8, 2018 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

SECTION 2.      Fees and Expenses.  Seller agrees to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Four (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3.      Representations.  Seller hereby represents to Buyer that as of
the date hereof, the Seller Parties are in full compliance with all of the terms
and conditions of the Agreement and each other Program Document and no Default
or Event of Default has occurred and is continuing under the Agreement or any
other Program Document.

SECTION 4.      Binding Effect; Governing Law.  This Amendment Number Four shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER FOUR SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING







--------------------------------------------------------------------------------

 



EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5.      Counterparts.  This Amendment Number Four may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 6.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Four to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller and Servicer)

 

 

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew S. Chang

 

Title:

Senior Managing Director and Chief Financial Officer

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

Citibank, N.A.

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew S. Chang

Title:

Senior Managing Director and Chief Financial Officer

 

Amendment Number Four to Amended and Restated Master Repurchase Agreement
PLS-Agency

--------------------------------------------------------------------------------